Exhibit 10.39 CREDIT AGREEMENT Dated as of January 28, 2016 among VITAMIN COTTAGE NATURAL FOOD MARKETS, INC., as the Borrower, THE SUBSIDIARIES AND AFFILIATES OF THE BORROWER IDENTIFIED HEREIN, as the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, and THE OTHER LENDERS PARTY HERETO Arranged By: BANK OF AMERICA MERRILL LYNCH, as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 22 Accounting Terms 23 Rounding 23 Times of Day 24 Letter of Credit Amounts 24 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 24 Revolving Loans 24 Borrowings, Conversions and Continuations of Loans 25 Letters of Credit 27 [Intentionally Omitted] 34 Prepayments 34 Termination or Reduction of Aggregate Revolving Commitments 35 Repayment of Loans 36 Interest 36 Fees 37 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 37 Evidence of Debt 38 Payments Generally; Administrative Agent’s Clawback 38 Sharing of Payments by Lenders 40 Cash Collateral 40 Defaulting Lenders 41 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 43 Taxes 44 Illegality 48 Inability to Determine Rates 49 Increased Costs; Reserves on Eurodollar Rate Loans 49 Compensation for Losses 51 Mitigation Obligations; Replacement of Lenders 51 Survival 52 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 52 Conditions of Initial Credit Extension 52 Conditions to all Credit Extensions 53 ARTICLE V REPRESENTATIONS AND WARRANTIES 54 Organization; Power; Subsidiaries 54 Authorization; Enforceability 54 Governmental Approvals; No Conflicts 54 Financial Condition; No Material Adverse Change 55 Properties, Intellectual Property and Insurance 55 Litigation, Contingent Obligations, Environmental Matters and Labor 56 Compliance with Laws and Agreements; No Default 56 Investment Company Status 56 Taxes 56 i ERISA 57 Disclosure 57 Material Agreements 57 Solvency 57 [Intentionally Omitted] 58 Capitalization and Subsidiaries 58 Security Interest in Collateral 58 No EEA Financial Institution 58 OFAC 59 Anti-Corruption Laws 59 Title; Possession Under Leases 59 Regulation U 59 ARTICLE VI AFFIRMATIVE COVENANTS 59 Financial Statements; Other Information 59 Notices of Material Events 62 Existence; Conduct of Business 62 Payment of Obligations 62 Maintenance of Properties 63 Books and Records; Inspection Rights 63 Compliance with Laws 63 Use of Proceeds 63 Accuracy of Information 64 Insurance 64 Other Agreements 64 Casualty and Condemnation 64 Depository Banks 64 Issuance of Additional Guarantees, Security Agreements, Pledge Agreements and Other Security Documents; Further Assurances 65 Intellectual Property 66 Anti-Corruption Laws 66 ARTICLE VII NEGATIVE COVENANTS 66 Indebtedness 66 Liens 67 Fundamental Changes 67 Investments, Loans, Advances, Guarantees and Acquisitions 68 Asset Sales 69 Sale and Leaseback Transactions 70 Swap Contracts 70 Restricted Payments; Certain Payments of Indebtedness 70 Transaction with Affiliates 71 Restrictive Agreements 71 Amendment to Material Documents 71 Financial Covenant 71 Sanctions 71 Anti-Corruption Laws 72 Limitations on Parent’s Activities 72 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 72 Events of Default 72 ii Remedies Upon Event of Default 74 Application of Funds 75 ARTICLE IX ADMINISTRATIVE AGENT 76 Appointment and Authority 76 Rights as a Lender 76 Exculpatory Provisions 77 Reliance by Administrative Agent 78 Delegation of Duties 78 Resignation of Administrative Agent 78 Non-Reliance on Administrative Agent and Other Lenders 80 No Other Duties; Etc 80 Administrative Agent May File Proofs of Claim; Credit Bidding 80 Collateral and Guaranty Matters 81 Secured Cash Management Agreements and Secured Hedge Agreements 82 ARTICLE X GUARANTY 82 The Guaranty 82 Obligations Unconditional 83 Reinstatement 83 Certain Additional Waivers 84 Remedies 84 Rights of Contribution 84 Guarantee of Payment; Continuing Guarantee 85 Keepwell 85 ARTICLE XI MISCELLANEOUS 85 Amendments, Etc 85 Notices; Effectiveness; Electronic Communications 87 No Waiver; Cumulative Remedies; Enforcement 89 Expenses; Indemnity; Damage Waiver 90 Payments Set Aside 91 Successors and Assigns 92 Treatment of Certain Information; Confidentiality 96 Rights of Setoff 97 Interest Rate Limitation 97 Counterparts; Integration; Effectiveness 98 Survival of Representations and Warranties 98 Severability 98 Replacement of Lenders 99 Governing Law; Jurisdiction; Etc 99 Waiver of Jury Trial No Advisory or Fiduciary Responsibility Electronic Execution of Assignments and Certain Other Documents USA PATRIOT Act Notice Acknowledgement and Consent to Bail-In of EEA Financial Institutions iii SCHEDULES Commitments and Applicable Percentages Intellectual Property Rights 5.15(a) Subsidiaries 5.15(b) Equity-Related Rights and Obligations Indebtedness Existing on the Closing Date Liens Existing on the Closing Date Investments Existing on the Closing Date Certain Addresses for Notices EXHIBITS Form of Secured Party Designation Notice Form of Loan Notice Form of Notice of Loan Prepayment 2.11(a) Form of Note Forms of U.S. Tax Compliance Certificates Form of Compliance Certificate Form of Joinder Agreement 11.06(b) Form of Assignment and Assumption 11.06(b)(iv) Form of Administrative Questionnaire iv CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of January 28, 2016 among VITAMIN COTTAGE NATURAL FOOD MARKETS, INC., a Colorado corporation (the “ Borrower ”), the Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer. The Borrower has requested that the Lenders provide credit facilities for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “ Acquisition ” means, as to any Person, (a) the acquisition of all of the Equity Interests of another Person, (b) the acquisition of all or substantially all of the assets of any other Person or (c) the acquisition of all or substantially all of the assets constituting a business line or division of any other Person. “ Administrative Agent ” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “
